DETAILED ACTION

Allowable Subject Matter
Claim(s) 11 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Tsai et al (US 5,818,877), teaches method for video coding for a current image represented by macroblocks and part of a data stream, the method comprising: receiving motion vectors for a respective macroblock of the current image based on at least one previously received reference image stored in an image memory; calculating a prediction image based on the received motion vectors, the prediction image representing predicted movement of the macroblocks of the reference image based on the received motion vectors; providing a prediction error matrix, indicating a prediction error after transformation by a transformer and quantization by a quantizer, the prediction error representing a subtraction result by subtracting the prediction image from the current image by a subtractor; converting the prediction error matrix by coefficient sampling into a series of symbols; and forming a bit stream using the context-adaptive arithmetic encoding of the symbols. However, the closest prior art does not teach performing context-adaptive arithmetic encoding of the symbols on the basis of symbol frequencies with an already-encoded symbol appearing immediately before a given symbol for which context-adaptive arithmetic encoding is performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487